Citation Nr: 1755518	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for limitation of extension of the right knee from May 5, 2011 to October 1, 2012.

2.  Entitlement to a disability rating in excess of 30 percent for limitation of extension of the left knee from May 5, 2011 to October 1, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee osteomalacia.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee osteomalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination evaluating the Veteran's bilateral knees was performed in September 2013.  However, that examination only addressed range of motion testing.  Since that time, medical records have been added that suggest worsened symptomatology.  Specifically, an October 2015 private consultation report indicated the Veteran's bilateral knee pain caused varying degrees of motion and intensified with standing, sitting, walking, stairs, arising from a seated position and transitioning to other positions.  Moreover, clicking and popping, along with swelling were reported.  The report also indicated that both knees would give out and caused falling with injuries to his shoulders.  The examination also showed marked lateral instability on the left knee with a secondary drawer sign.  In that vein, the Veteran's representative argued in his October 2017 appellant's brief that the VA examiner did not adequately assess the Veteran's condition that presented with flare-ups that are productive of pain and weakness with locking and popping resulting in near falls.

Additionally, since the time of the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. at 168-70.  The September 2013 VA examination does not comply with 38 C.F.R. § 4.59 as interpreted by the Court.

Therefore, in light of the evidence suggesting the Veteran's condition has worsened since his last examination and the fact the last VA examination fell short of the requirement outlined in 38 C.F.R. § 4.59, the Board finds another examination is necessary to evaluate the severity of his bilateral knee symptoms prior to adjudication.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain updated VA treatment records and private records pertaining to the Veteran's knees and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his bilateral knees.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's knees.

Further, in order to comply with the Court's recent precedential decision in Cordia v. McDonald, 28 Vet. App.  158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




